A~JSTIN 11.Tmas
PRICEDANIEL
ATTORNEY
       GENERAL
                       Fdu’um’y    21,   1952


     Hon. S, Taylor Brlt8         Opinion Ro. V-1412
     County Attorney
     Atascoea Couatf              Ret    Authority of the Commle-
     Jourdanton, 'has                    slonera o Court to buy
                                         improved real estate
                                         from Jourdantan Indepenci-
                                         ent School Dlstrlct to
                                         provide adclltlonal pub-
     Dear Sir:                           lit office epace,

                 Your reqwrt   fa* an opinion of this of-
     fice reads in part as follows:
                 "The Ccaualsslon8~a* Court of Atasco-
           sa County, Te%ati,vhlch sits at Jourtlan-
          ton, Texas, th8 County Seat, has entered
          Into an agreement and contract vith the
          Jourdanton I&ds@endent School Mstrict
          Wh8r8bg the said school district agrees
          to sell and the CommisslonersP Court agrees
          to buyz:certaln real estate and Improvements
          situated at Jourdanton, Texas, for a con-
          sideration of $70,000,00, (For full de-
          tails under contract dated January 14,
          1952, se8 true cop attached hereto and
          marked 8Exhlblt A 4.

               *The purpoee for which these bulld-
          lngs are to be used Is set out In the mln-
          Utes of' th8 said CO~lsslOn8rS' COUPt Under
          date of May 14, 1951,.to wltl

               *Wherpeas th8 Ataecosa County Cot&-
          house has becam lnadeqllate and addition-
          al space la needed for public offices; and

                aWhev8a8, the Commlssioner8 8 Court
          ha8 mt8f-e      determined th8 advlaabllity
          and aamkj      of providing additional pub-
          lic? OfiiC8B; Q m o'

                nTh8 conslderatlon Of $70,000*00 to
          be paid by the Commissioners1 Court for
Eon. 3. Taylor Brits, page 2                (V-1412)


    said rekl.48kts ~1s to be paid Zn cr8h
    aims  the unlncumbe~d~balaaca, in the
    County POrmRneatImprowwnt Funds as :
    or Januwy~l, 1952,~~U$76,368,41* ZIG
     1951 btulget of Atascosa             Ccnmty hem a pee
     vieionfor pamt                41 $15 025.00, v0*
     C4IlEtFUCtiOS       Of   buildIngsi   6na the 1952
    budget trreltute8a proper               provIsion f0r
    paymn6 of $55,000*00for c4Mtrutt1on
    of bu%m,       a January14; 1952, tha-
    CaumlmlayIII*Co-t oi AtascosaCounty,
    Toxao, 8nm4a   the PoUovlag order an
    ths m%autrtIof the Courti
        lP QDP Qs, th e
                      Cwmi8sb a 8r ce’o ur t
    OiSta ;r saCounty
                4 w l,a c o a t~Ia ti4
                                     onf
    6b4    COWtIWCtiOn         OP pUrCh484        Of   buiiaing8
    to be used ior county 0filcee;proviaed
    in the CountyBudget of August, 1951,
    rm th4 gp4mitm8 oi 415 025.00f~00i
    the PernanentIqrovmment &uU, In 1951.
            "'A#!3
                 -S,                6wh~~pdWitwe               wa$
    net  am4    in   1951      a0    ~4dnwat4a,           it   sow
    b4c’m4s    an
               aergoaay, by reama of rrausual
    aad unmremoa a%swImetanrmwbtch aould
    loti by reasonablycUlLgentthoughthave


            *'cm,               tba 1952 bu@!t of
    Atascoea     County Is          hmeby   aaiuled       to aq-
    thorloo tihsoxpontUture'of)15,025.00
    from the Ps-nt     XqwotemW Fund for
    the coaot~tlon d purah484 ai btildin&ts
    in the ycrarof 1952 la additionto the
    ~55r000*oosot uy f0.F that pUPpOE in
    o~Qina1budg.t.
         *wtsb the above emracDsatto the
    I952 bwlget,a total of 470,025.00la au-
    thorind fos l&e aon8tructlm OF pt~chatlo
    of bullW#ao"
    /, @mm46 upon th6 abowe cit4a n44a4
    and psp#es   for which t0 be U84d Sad fh4
    timuteaIS fbsruiag aamo~ 18 such a u.g-
    chase by the +aaarissicmreGOWt 14ga'i)  f
 Hon. J. Taylor Brlte., pago 3     (V-1412)



           Thi3 records in the office of the Central
 Education Agency refleot that the Stat8 Board of
 Education ha8 approved th8 e,ahool dlstrlct's appll-
 Cation for th8 sale of.thd land ln question, a8 re*
 qufred by Article 2773, Y.C.S.                    t

             Subclhviston 7 of ArkLcle 2351 V.G.S.,           :
 authorlses th4 cI)OBPLIaslorwra'~court  to 8prorlQ4 ana
 keep In r8palr copt hOuses, jai18 and,a11 necessary
 public build,+!,      Ua’lor krticle2370, V.$.S.,    the
 COparifJS1On@I'8aourt may, *n     aeceasary,    PrOVia
 buildings, rooms, or apartpvlste at the county seat,
 other than tbs courthowe      ior holding the eeesiona
 of the 64wity Court8,'Msdrl~t     Courts, and for car-
        On such other public bwlneas~~a may be au-
       BOa'bp th8 CardeElon8rE'COIJrt.
        Jg; I.83 S,W,2d 1s (Toxr Clv. Ap
            WaB h8ia that t&4 te$m 'pub11
 a8 used in ArtlC18 2351 means       a building used
 primarily for public or govsrmwata1      purposee8 t$t
 18, to house public 4l'ge*SrolaOntal ag8Wi88.
 was further held that "tb paver to provide includes
 the poWOr to pUlrChlllOs* xt i6 Cldar, th8r8tO2'8,
 that the C'XQQi8Si4&4X'8 ' court ha8 the authority to
 purchase addltiom41 iwcrsaary public buildinga,        Al-
 though you do n& state lB your Cequ88t vhlch pub-
 lic OffiCO8 vi.11 be hOW8a in the building, the
 resolution8 0r the co~.a810nerss      court recite  that
 the additiona    spat8 IS {to be acquired for "public
 offlceu," and for "county offla48.4 Ye assume that
 the buGUl,ng Is to be WSa Only for authorlaed pur-
 pOee81, Since the cawiaeratbn       for the contemplated
 p~??~h&s~ i8 to b4 paid In cash from funds now on
 hand Zn th4 Permanent frpprovement Pund, the author-
 ity of the commis81onelre court to finance the pur-
 ChaE8thl'     h the laeuSn48 of'bond8 or tlm8 Warrants
           'Y V8a. Accordingly, the holdings inAtt'g
 is not lnvo
 Sen. Op. v-1278' (1951) and O-7036 (1946) p mentioned
 in your brief, are not relevant here.

            Under Article VIII, Section 9; Constltu-
  tlon of T8xa8, andArticle  2352, V&&5,,, taxes
  levlsd for the Permanent Improvement Fund mi%y be
- used for the "erection" of public buildings. In
  keeping r&h the holdlags In Dancy V* Davidson, su ra
  and Brown ?*-Graham, 58 Tex. 254 (lW5)            -+-
  the opinion that the term 'er8CtlOn" in~1"u~8P~~-
  C&W8and that the c,ost of the building is prOp8Ply
  payable out of the Permanent Improvement Fund.
                                                                  i!
Boa, Jr Taylor Brlte, pagrr 4          (V-l&X2)



           The $kncy case held that the cmniss~~n-
ers ’ COU??t order there InvelVad ~8s iwairlofent  to
drwt an $menChnsnt 0r the countg budget tumtp the
provisions of Artlc,le w-11,     V,,G.S+, reading:
               *   * meJo #w budget has been
       rimi;    &va'ovrd by the colmJ3sloneT~'
       Cawt, the but&et, an approved by tha
       Court sWL.3 be riUQ tith the Qlsrk af
       ,the Cow&y &xwrt, and Uxes levkad &may
       ia acsurdtise therewith, a&d no expend&-
       twe   ef the fund8 of the coutrty shall
       tlmwafter be wide, exeepd in btd.ct
       eem#Uancs ~5th the bwl a8 adopted
       by the Court; Bxcepe that emmgeimy
       expanditures, in 088,s or grave publia
       I)*Cbs8ity, to meet umuw~l and anfolre-
       seem conditions .vNch oould not, by
       reasonably tIYlt@nt %Wmght aad atten-
       tion, have bee11 inclkn%eQ in t&&s arigina?.
       budget, may Fmm t’lnm to time be au-
       thorbmd by ths GtW’t ,a8 aaue&‘Wents to
       the o~lginal budget. In abl cases where
       such amendst6mt.sto the origkaal budget
       are made, a capy ai the ardsr oi the
       Court iaiwW&q    the bu et shall be. filed
       with the CZsrk of the 24 ounty Court, and
       atWok     to the budget originally adopted. ”

The apinion pointed out that the order d&d not con-
:;~~a rinding that emergency conditions did in fact
     . @t In its holdlarg the cot@t mcognlzed     the
power of the eomail,bs$mm?s~ court to amend the bud-
get so as to prortds for Qba purchase of additional
baild&ngs if emergemcp ~efflditions do In ract exist
and if woper  procedure is followed.

               While the ordbp ruleptea by the bommleslon-
ersv   court    of Atescosa   Oounty   FM January   IBM, 1952,
doss SW% follow the sua* statutory language. or aet
out in detail t& facts ciaatinga grave public neeea-
sity fop ameadabn~ of th@ budget, we are of them opin-
i~ that tbs WUOT
               i8 f3tiri~iwt to meet the 0 ec-
tia+ne a8 to form z.n the     ctse i However, .Y
                                              d ,,the
PdcessaPy iW$s   justify%     amezment  or the budget
existed at She tiaM the expenditme waa tmmrred, the
C~S~%ORW~ 8 murt may later ammd the order so a8
to raileM   &Ir aemlttiam which misted at that time.
Hon. J. Taylor Brlte, page 5        (V-3412)



Morr,lson Y, K&ler,  207 s,WLWg51    '(Tex, Clvp App*
   7 error ref. n.r.e,). What constitutes grave
public necessity” depends upon the ~raats In each~~
case and is a question fbr the primary detemlna-
tlon of the cosW.ssloue~‘s~ court in~the exercise
                           Att’J’C+ehr bps. O-1022’.
                         It is not within ths province
of tbli office to pass on fact questions and we are
not expressing an opinion as to the sxls~encs of
facts warraa,$&ng an amendment of the budget In thls
case.

                         SaeaAKp
             Where the county courthouse has be-
        cae inadequate and additional space is
        needed to house county officers or agents,
        the commlssioneraf court is authorized to
        purchase buildings for this purposer The
        court may amend the county budget so as to
        provide for the purchase of such buildings
        if the conditions Andy requirements of Arti-
        cle 68qa-11 V.C.S., are met.’
        Davidson, 183 S.Y.28 195 (Texr
        1944, error rer.).

                                   Yours very truly,

APPROVRDs                            PRICR DARIRL
                                   Attorney General
J. C, Davis; Jr.
County *Affairs Dlvislon

Mary IL rrall
Reviewing Assistant
                                       .Asslstant
Charles D, lkathews
First Assistant

BAtmh